EXHIBIT 10.61



TIME VESTING RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INSULET CORPORATION THIRD
AMENDED AND RESTATED 2007 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:            
No. of Restricted Stock Units Granted:
Grant Date:                
Pursuant to the Insulet Corporation Third Amended and Restated 2007 Stock Option
and Incentive Plan as amended through the date hereof (the “Plan”), Insulet
Corporation (the “Company”) hereby grants a deferred stock award consisting of
the number of Restricted Stock Units listed above (an “Award”) to the Grantee
named above. Each Restricted Stock Unit shall relate to one share of Common
Stock, par value $0.001 per share (the “Stock”) of the Company, subject to the
restrictions and conditions set forth herein and in the Plan.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award. Any consideration due to
the Company on the issuance of the Award has been deemed to be satisfied by past
services rendered by the Grantee to the Company.
2.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 3 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
3.Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
one-third on the first anniversary of the date of grant and one-third on each of
the second and third anniversaries of the date of grant, provided in each case
that the Grantee continues to have a Service Relationship with Company or a
Subsidiary (as defined in the Plan) on such date.
For purposes hereof, “Service Relationship” means any relationship as a
full-time employee, part-time employee or director of the Company or any
Subsidiary or any successor entity (e.g., a Service Relationship shall be deemed
to continue without interruption in the event an individual’s status changes
from full-time employee to part-time employee or Non-Employee Director). The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.
4.Termination of Service Relationship. If the Grantee’s Service Relationship
with the Company or a Subsidiary is terminated prior to the vesting or
termination of this Award, the following shall occur:
(a)Termination Due to Death or Disability. If the Grantee’s Service Relationship
terminates by reason of the Grantee’s death or disability (as determined by the
Administrator), this Award shall become fully vested on the date of such
termination.
(b)Termination for any reason other than Death or Disability. If the Grantee’s
Service Relationship with the Company and its Subsidiaries terminates for any
reason other than the Grantee’s death or disability prior to the satisfaction of
the vesting conditions set forth in Section 3 above, any Restricted Stock Units
that have not vested as of such date shall automatically and without notice
terminate, be forfeited and be and become null and void, and neither the Grantee
nor any of his or her




--------------------------------------------------------------------------------



successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.
(c)Termination in Connection with a Sale Event. Notwithstanding Section 4(b)
above, if the Grantee’s Service Relationship with the Company or its
Subsidiaries is terminated by the Company without Cause or by the Grantee for
Good Reason in either case within 24 months after a Sale Event, this Award shall
become fully vested as of the date of such termination of employment.
For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Grantee constituting a material
act of willful misconduct in connection with the performance of Grantee’s duties
to the Company, including, without limitation, misappropriation of funds or
property of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; or (ii) the commission by the Grantee of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Grantee that would reasonably be expected to result in material injury to the
Company or any of its subsidiaries and affiliates if he were retained in his
position; or (iii) willful and deliberate material non-performance by the
Grantee of his duties to the Company (other than by reason of the Grantee’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Company; or (iv) a breach by the Grantee of any of the provisions contained any
agreements between Grantee and the Company relating to noncompetition,
nonsolicitation, nondisclosure and/or assignment of inventions; or (v) a
material violation by the Grantee of the Company’s employment policies which has
continued following written notice of such violation from the Company; or (vi)
willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation. For purposes of
clauses (i), (iii) or (vi) hereof, no act, or failure to act, on Grantee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Grantee
without reasonable belief that the Grantee’s act or failure to act, was in the
best interest of the Company and its subsidiaries and affiliates.
For purposes of this Agreement, “Good Reason” shall mean that the Grantee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in
Grantee’s responsibilities, authority or duties; or (ii) a material reduction in
Grantee’s then current base salary except for across-the-board salary reductions
similarly affecting all or substantially all similarly situated employees; or
(iii) the relocation of the Company offices at which the Grantee is principally
employed to a location more than 30 miles from such offices. For purposes of
clause (i) hereof, a change in the reporting relationship, or a change in a
title will not, by itself, be sufficient to constitute a material diminution of
responsibilities, authority or duty. “Good Reason Process” shall mean: (i)
Grantee reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) Grantee notifies the Company in writing of the occurrence of the
Good Reason condition within 30 days of the occurrence of such condition; (iii)
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) Grantee terminates his
Service Relationship within 30 days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.
The Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.
5.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of




--------------------------------------------------------------------------------



Restricted Stock Units credited to the Grantee that have vested pursuant to
Section 3 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares,
including voting and dividend rights, and such shares of Stock shall not be
restricted by the provisions hereof.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s Service Relationship and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Service Relationship of the Grantee at any time.
10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
13.Clawback. The Grantee agrees and acknowledges that the entire Award, whether
or not vested or exercised, is subject to the terms and provisions of the
Company’s Policy for Recoupment of Incentive Compensation, to the extent
applicable.




--------------------------------------------------------------------------------



 
 
INSULET COPRORATION
 
 
 
 
 
 
 
 
By: Patrick J. Sullivan
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
Grantee Name:
 
 
Grantee Acceptance Date:
 
 
 





